‘internal revenue service appeals number release date date uniform issue list er er kok ek a ok dear department of the treasury address any reply to eee employer_identification_number form number 990-pf person to contact et contact telephone number ae kk fax number sea last day to file a petition with the united_states tax_court jun certified mail this is our final adverse determination as to your exempt status under sec_501 of the internal_revenue_code code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective january 20xx our adverse determination was made because is not organized and operated exclusively for an exempt_purpose within the meaning of code sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending december you are required to file converted forms u s_corporation income_tax return for any years which are still open under the statute_of_limitations returns for tax years ending december december and december should be sent to internal_revenue_service forms for tax periods beginning on and after january no later than march should be filed with the we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ‘you have waived your right to contest this determination under declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement conceming specific matters an executed copy of which is being sent to you under separate cover you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling f you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice of deficiency’ for taxpayer_advocate telephone numbers and addresses if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours s appeals team manager enclosure notice helpful contacts for your notice_of_deficiency cc rk tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn dayo adesuyi fred kluss n14 w24200 tower pl suite waukesha wi oct i legend org name of organization x date x year org taxpayer_identification_number form tax_year s ended december x 200x 200x and 200x person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f o w t if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies - sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you and ask for taxpayer_advocate assistance if you may call toll-free prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely vickie l hansen acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx december 20kx december 20xx legend org organization name company primary issue xx date tru-1 tru-2 trustees co-1 whether a private non-operating foundation exempt under sec_501 should retain their exempt status facts the org org was recognized as a private non-operating foundation exempt under sec_501 on october 20xx tru-1 and tru-2 are the creators and trustees of the org the examination of the org for the years ending december 20xx 20xx 20xx and 20xx resulted in several chapter assessments the assessments were for self-dealing sec_4941 against tru-1 and co-1 the trustees own of the company and taxable_expenditures sec_4945 against the org the transactions giving rise to the chapter assessments included a trip to for the trustees of the foundation extensions of credit between the org and co-1 the records provided show that the org has loaned co-1 more then dollar_figuredollar_figure from 20xx - 20xx undocumented transfers to co-1 and scholarship grants made to individuals related to or acquainted with the trustees of the foundation the loans between the org and co-1 were all unsecured oftentimes with no principal or interest due for several years balloon notes in terms of the trip to the trust in the trip included passes to it has been determined that the expenses paid for the trip to part represented the assets of the foundation inuring to the benefit of the trustees of the org the trustees of the org held a family meeting for the trustees’ children attended the meeting the expenses the org paid for plane tickets car rental food and other personal items at least in in terms of the loans made to co-1 the loans were oftentimes precipitated by donations to the for instance on november 20xx the records provided by the org from the trustees organization show that the trustees made an dollar_figuredollar_figure donation on december 20xx the records similarly in show a loan of dollar_figuredollar_figure made to co-1 and dollar_figuredollar_figure in compensation paid to the trustees a rev form page -1- department of the treasury - internal_revenue_service form_886 a department of the treasury- internal_revenue_service name of taxpayer explanation of items anpay org schedule no or exhibit year period ended december 20kx december 20xx december 20xx december of 20xx the record shows dollar_figuredollar_figure in donations by the trustees’s followed by a dollar_figuredollar_figure loan to co-1 the trustees claimed the amounts given to the org on their tax_return as tax-deductible contributions thus these in-and-out transactions provided the trustees the opportunity to seek the benefits of a tax-deductible donation while at the same time providing their company co-1 access to capital co-1 privately benefited from the loan transactions due to their relationship with the org they were able to access funding and negotiate long-term repayment plans on unsecured debt _ 20xx in the amount of dollar_figure with the ability to renegotiate for instance a loan made on march was due from co-1 one year from the date of origination or march 20xx principal and interest was to be paid on the date the loan was due this loan was later extended by both 20xx as of the date_of_the_report this and the majority parties with the due_date of march of the other loans have not been repaid in addition there was an instance in which dollar_figure was transferred outside of the org to an outside the organization in providing documentation during the examination provided account inadequate records the general ledger did not originally reflect the transaction and the loan documentation provided showed the org to be the borrower which was contradictory to the flow of funds based on the documentation provided this transaction was treated as a transfer of assets to co-1 the scholarships approximately dollar_figure provided by the org in 20xx were to individuals related to or acquainted with the trustees the org in awarding the grants also paid travel_expenses for the trustees for a scholarship ceremony held in honor of some of the grant recipients part of the criteria the organization used to administer the grants included the fact that the recipients had to be related to the trustees of the foundation this program was found to be administered in violation of sec_4945 sec_4945 provides that grants made to individuals must be made on a non-discriminatory basis the applicant pool must be broad and there must be no bias in the selection process scholarships extended to related parties is evidence of private benefit in comparing the record of private benefit to charitable activity the record shows a cumulative total of less then dollar_figure in contributions made to unrelated charitable organizations during the years ending december 20xx - 20xx this is an insubstantial amount in comparison to the more then dollar_figure extended to related parties through loans grants and trip reimbursements form a rev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer department of the treasury - intemal revenue service explanation of items org schedule no or exhibit year period ended december 20xx december 20kx december 20xx overall the provisions governing organizations exempt under sec_501 prohibits charitable organizations from allowing their assets to inure to the benefit of any individual or entity violation of the provisions is grounds for revocation law sec_501 provides exemption for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_a_-1 the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 c distribution of earnings -an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1 c -1 d i an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable department of the treasury - intemal revenue service a rev form page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx december 20kx december 20xx org c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1 c -1 d ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_509 provides that if an organization is a private_foundation within the meaning of subsection a on date or becomes a private_foundation on any subsequent date such organization shall be treated as a private_foundation for all periods after date or after such subsequent date unless its status as such is terminated under sec_507 and it after october sec_1_509_b_-1 provides that if an organization is a private_foundation on is not exempt under sec_501 as an october is determined that it organization described in sec_501 as of any date such organization even though it may operate thereafter as a taxable entity will continue to be treated as a private_foundation unless its status as such is terminated under sec_507 for example x organization is a private_foundation on date it is subsequently determined that as of july -1972 x is no longer exempt under sec_501 as an organization described in sec_501 because for example it has not conformed its governing instrument pursuant to sec_508 x will continue to be treated as a private_foundation after date unless its status as such is terminated under sec_507 however if an organization is not exempt under sec_501 as an organization described in sec_501 on date then it will not be treated as a private_foundation within the meaning of sec_509 by reason of sec_509 unless it becomes a private_foundation on a subsequent date form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury- internal revenue serve explanation of items name of taxpayer org schedule no or exhibit year period ended december 20kx december 20xx december 20xx sec_6033 provides that the following organizations shall comply with the requirements of this’section in the same manner as organizations described in sec_501 which are exempt from tax under sec_501 nonexempt charitable trusts -a trust described in sec_4947 nonexempt charitable trusts relating to nonexempt private_foundations -a private_foundation which is not exempt from tax under sec_501 sec_4941 provides that self-dealing means any direct or indirect lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4941 provides that the term ‘self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 provides the definitions of taxable_expenditures the expenditures include amounts paid_or_incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4946 for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is - a a a substantial_contributor to the foundation a b a foundation_manager within the meaning of subsection b a c an owner of more than percent of - a c i the total combined voting power of a corporation a c ii the profits interest of a partnership or a c i the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation form a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - intemal revenue service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx december 20xx december 20xx a d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c a e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power a f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest sec_4946 provides that the term foundation_manager means with respect to any private_foundation is an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation revproc_84_46 1984_1_cb_541 where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change rueckwald foundation inc v c lr tax_court t c memo the revocation of the private foundation’s exemption under sec_501 was upheld the private_foundation in this case was found to have allowed a substantial part of their income to benefit private individuals through using a majority of its assets for the payment of personal expenses including the payment of college nursing and automobile expenses to individuals that were somehow related to the private foundation’s trustee the private_foundation in this case was also shown to have performed little activity outside of paying the personal expenses of related individuals and holding title to and collecting rents from assets held in the private foundation’s name the case outlines the fact that a private_foundation must not substantially use its assets in a non-exempt fashion nor engage in a substantial amount of non-exempt activity government’s position tru-1 and co-1 are private shareholders of the org as described in sec_1_501_c_3_-1 and sec_1_501_a_-1 tru-1 and co-1 are also disqualified persons as defined as assets of the org were transferred to tru-1 through payment for a in sec_4941 family trip and as multiple loans were extended from the org to tru-1 the provisions of sec_4941 were violated in addition the org violated the provisions of sec_4945 by form a rev -68 department of the treasury - internal_revenue_service page -6- form_8 a department of the treasury - intemal revenue service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx december 20xx december 20xx making scholarship grants in a manner that did not satisfy the requirements of sec_4945 by providing scholarships to related parties it is our contention that the private benefit involved in the provision of loans trip expenditures and scholarship grants by the org to related parties not only violated the provisions of chapter but also violated the provisions of sec_501 the record shows that the majority of the org’s income and or assets was extended as credit to co-1 with terms that left the private_foundation without adequate access to its assets due to the balloon payment structure of the loans in addition the record shows that the majority of these loans have not been repaid as required in comparison there was very little record of amounts extended to outside parties in a manner that meets the legal definition of charitable as defined in sec_501 and sec_1 c the fact that the org violated sec_501 by allowing their assets to inure to the benefit of private parties is the primary reason for proposing revocation of their exempt status cases such as rueckwald foundation v c lr u s tax_court validate this conclusion the court in applying the private benefit doctrine measured the amount of assets that served private interests versus charitable purposes and the amount of exempt activity conducted by the in making its measurements the private_foundation in comparison to the non-exempt activity found that the private_foundation failed to show that it was organized and operated to court meet charitable purposes thus the revocation of the private foundation’s exempt status was upheld in this case in using the court’s measurements for purposes of our case it was found that more then of the org’s assets were used in a way that privately benefited related individuals and or entities in addition a substantial amount of the organization’s activities included engaging in credit transactions maintaining an uncharitable scholarship program based on the fact that the program failed to meet the requirements of sec_4945 and accompanying regulations and authorizing and reimbursing trustee trips where personal expenses where involved taxpayer’s position taxpayer indicated that there was not a purposeful diversion of the corpus or income of the organization thus their position is that the c status of the org should remain conclusion form 886-a rev department of the treasury - intemal revenue service page -7- form 886a deparment of the treasury - intemal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx december 20xx december 20xx after reviewing all the facts law and positions of the parties involved it has been determined that the exempt status of the org should be revoked in accordance with revproc_1984_46 the effective date of revocation is the date the material_change in exempt status was noted which in this case is january 20xx sec_509 and sec_6033 and sec_1_509_b_-1 provide that a private_foundation that has had their exempt status revoked is a taxable private_foundation this change in status does not affect the foundations or any disqualified _person’s liability for the chapter taxes the organization is still subject_to the excise_taxes under chapter as a taxable private_foundation as a taxable private_foundation the organization is required to regularly file both forms 990-pf and in preparing form_1041 the org should not deduct_any expenses or transfers that_were personal_use expenditures such as the dollar_figure transfer_or the dollar_figure reimbursement-see sec_162 for more details form_4720 is required to be filed if the organization engages in any future transactions that result in the violations of chapter of the code future violations of this chapter however could result in the termination of the foundation the rules for terminating a private_foundation are found in sec_507 part of the termination rules would require that the net assets of the foundation be transferred to a qualifying public charity exempt under sec_501 department of the treasury - intemal revenue service page -8- form a rev
